
	

115 S1244 IS: Keeping Our Commitment to Essential Air Service Act of 2017
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1244
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2017
			Mr. Schumer (for Ms. Hirono (for herself, Mr. Sullivan, Mr. Schatz, and Ms. Murkowski)) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To extend the authorization of appropriations for additional funds for the essential air service
			 program.
	
	
 1.Short titleThis Act may be cited as the Keeping Our Commitment to Essential Air Service Act of 2017. 2.FindingsCongress makes the following findings:
 (1)The intent of the Airline Deregulation Act of 1978 (Public Law 95–504; 92 Stat. 1705) was to benefit consumers by expanding competition and allowing United States air carriers greater ability to decide which destinations to serve and set pricing on airfares.
 (2)Congress recognized that the intended benefits of deregulation may not reach all small communities, so the Airline Deregulation Act of 1978 also authorized the essential air service program so that small communities would not lose air service or consumer choice if air carriers chose to serve the larger and more profitable markets.
 (3)According to the Department of Transportation, more than 170 communities in 35 States were served by the essential air service program in fiscal year 2016.
 (4)Without the essential air service program, air service would be cost prohibitive in many smaller communities, especially in Alaska and Hawaii where air travel is often the only mode of transportation.
 (5)The essential air service program provides small communities greater consumer choice and a lifeline to essential goods and services such as medical care, increases economic opportunity, and attracts visitors and new businesses.
			3.Extension of authorization of appropriations for additional funds for essential air service program
 Section 41742(a)(2) of title 49, United States Code, is amended by striking and 2017 and inserting through 2022.  